Citation Nr: 9912217	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  82-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1954 to February 
1975.  

In a rating decision dated in July 1998, the Regional Office 
(RO) granted a total disability rating based on individual 
unemployability, effective in December 1997.  In another 
rating decision dated in May 1982, the RO denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  That rating decision was 
appealed; and, on November 28, 1983, the Board of Veterans' 
Appeals (Board) issued a decision denying a total disability 
rating by reason of unemployability.  The Board also denied a 
total disability rating based on individual unemployability 
in a decision dated in May 1985.  However, the Board has 
vacated those November 1983 and May 1985 decisions; and the 
Board will now conduct a de novo review of the veteran's 1981 
claim for entitlement to a total disability rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's service-connected disabilities include the 
residuals of laminectomy at L4-L5, evaluated as 60 percent 
disabling.  

3.  The veteran's service-connected low back disability 
precludes him from securing and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a total 
disability rating based on individual unemployability is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board further finds that the Department 
of Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability evaluated as 60 percent or more 
disabling, or as a result of two or more disabilities, 
provided at least one disability is evaluated as 40 percent 
or more disabling, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities include the 
residuals of laminectomy at L4-L5, evaluated as 60 percent 
disabling, and repair of hernia of the muscle of the left 
anterior tibia, status post meniscectomy of the left lateral 
knee, defective hearing, maxillary sinusitis, scar from 
excision of pilonidal cyst and hemorrhoids, each evaluated as 
noncompensably disabling.  Thus, the veteran has a single 
service-connected disability which is evaluated as 60 percent 
disabling and the criteria under 38 C.F.R. § 4.16(a) are met 
in this case.  Therefore, the Board will address whether the 
veteran's service-connected disabilities prevent him from 
obtaining and maintaining substantially gainful employment.  

A VA hospital summary dated from December 1980 to January 
1981 shows that, after evaluation, the veteran underwent 
laminectomy at L4-L5 and L5-S1, on the left, and removal of 
extruded nucleus pulposus at L4-L5 in January 1981.  

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) dated in January 1998, 
the veteran reported that he became too disabled to work in 
December 1980 and last worked full time for a VA Medical 
Center in December 1980.  The veteran has submitted evidence 
which tends to show that he became too disabled in December 
1980 to perform the job he had at that time due to the 
limitations caused by his back disability.  A March 1982 
letter from a VA Medical Center shows that the veteran's 
appointment as an employee at that facility was terminated 
effective in July 1981 because he was physically unable to 
perform the duties of his position which required sitting for 
prolonged periods of time and that he had entered unpaid 
leave status after exhausting all of his earned leave, 
effective December 4, 1980.  

The veteran has also presented evidence tending to show that 
he was refused other employment due to his service-connected 
disability.  In letters dated in February and March 1982, 
individuals at three medical facilities indicated that the 
veteran could not work at their facilities due to his 
disability, and two of the individuals identified the 
veteran's disability as arachnoiditis with cicatrix 
formation.  According to letters dated in August 1984, two of 
those medical facilities would still not hire the veteran.  
Also, in another August 1984 letter, a manager at a mobile 
home company related that the position in question required 
extensive walking, sitting and long hours and that he could 
not hire the veteran because of his physical condition.  

In a letter dated in March 1981, the VA neurosurgeon, who 
signed the hospital summary referred to above, discussed the 
veteran's first follow-up visit after the January 1981 
surgery.  According to the physician, the veteran had been 
walking vigorously without difficulty the week or so prior to 
the visit but then had an increase in symptoms, in particular 
hip pain and some leg pain.  While the physician related that 
those problems might resolve with time, he also felt that the 
veteran should limit his activity significantly and should 
not engage in any activity that would exacerbate his back 
problem.  Specifically, the examiner related that the veteran 
should limit lifting to objects less than 20 pounds and not 
engage in any activity requiring bending or twisting of the 
back or prolonged sitting.  

In letters dated in December 1981 and July 1982, a United 
States Air Force physician related that the veteran's 
condition resulted in severe pain upon activity and that he 
was in need of frequent changes in body position from sitting 
to standing and ambulating.  The physician added that the 
medication needed to overcome the veteran's pain had negative 
effects and that he had recommended the use of such 
medication only for severe exacerbations.  Further, the 
physician related his opinion that the veteran's chronic pain 
and "the medication state" impaired his concentration and 
ability to function to the extent that he would be able to 
engage in any substantially gainful employment.  The 
veteran's diagnosis, according to that physician, was 
arachnoiditis with cicatrix formation and that "was apparent 
with soft tissue within the left portion of the neural canal 
at the lumbar 4-5 level noted on CT scan."  The Air Force 
physician added that the veteran's rigidity was manifested 
clinically and was permanent and irreversible.  Additionally, 
the physician reported that the veteran had been disabled 
since an operative procedure in January 1981 and that the 
prognosis for improvement was nil.  Also, in the July 1982 
letter, the physician concluded that the veteran was totally 
disabled and unemployable at that time and in the foreseeable 
future.  The Board also notes that that same physician, in a 
treatment record dated in June 1981, described the veteran as 
not employable.  

In a letter dated in June 1981, another VA neurosurgeon 
reported that the veteran still complained of a moderate 
amount of left hip and leg pain in spite of limited activity, 
on examination in May 1981.  The physician added that the 
veteran should be considered partially disabled from the 
lumbar disc operation and not engage in full activity.  

The veteran also underwent a VA examination in March 1982.  
Significantly, the examiner commented that the veteran was 
"disabled for gainful occupation" at that time.  

Thus, there is probative medical evidence which supports 
finding that the veteran's service-connected low back 
disability was of such severity following the January 1981 
surgery that he was not able to work and not able to engage 
in activities which involved bending or twisting his back, 
did not allow for him to frequently change positions, or 
required prolonged sitting, standing or walking.  The Board 
also finds the evidence regarding the veteran's losing his 
job and his difficulty finding other employment, which is 
supported by the medical evidence discussed above, very 
persuasive evidence in determining that the veteran has been 
precluded from securing and maintaining substantially gainful 
employment since 1980.  The Board also finds it significant 
that the veteran was awarded disability benefits from the 
Social Security Administration in 1981.  

In light of the evidence discussed above, the Board concludes 
that the evidence supports finding that the veteran is 
precluded from securing and maintaining substantially gainful 
employment due to his service-connected back disability.  
Therefore, a total disability rating based on individual 
unemployability is warranted.  38 C.F.R. § 4.16(a).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the provisions governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

